     Case 2:21-cv-00733-JAK-E Document 14 Filed 05/18/21 Page 1 of 10 Page ID #:148




1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section
5    JILL S. CASSELMAN (Cal. Bar No. 266085)
     Assistant United States Attorney
6          Federal Building, Suite 7516
           300 North Los Angeles Street
7          Los Angeles, California 90012
           Telephone: (213) 894-0165
8          Facsimile: (213) 894-7819
           E-mail: Jill.Casselman@usdoj.gov
9
     Attorneys for Defendant
10   United States of America
11
                               UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14
     MICHAEL B. STOKER,                              Case No. 2:21-cv-00733-JAK-E
15
                 Plaintiff,
16                                                   UNITED STATES’ RESPONSIVE
                        v.                           BRIEF REGARDING PLAINTIFF’S
17                                                   CHALLENGE TO UNITED STATES’
     ANDREW R. WHEELER, DOUGLAS                      CERTIFICATION AND NOTICE OF
18   BENEVENTO, RYAN JACKSON,                        SUBSTITUTION
     CORRY SCHIERMEYER; and DOES
19   1 through 20, inclusive,
20               Defendants.                         Honorable John A. Kronstadt
21
22         Pursuant to the Court’s April 28, 2021 Minute Order regarding Plaintiff’s
23   Objections to Notice of Substitution (ECF 12), the United States of America hereby
24   respectfully submits the following brief in response to Plaintiff’s “Opposition and
25   Objection to Notice of Substitution” (ECF 9), “Supplemental Opposition to Notice of
26   Substitution” (ECF 10), and “Brief in Support of His Contention That Defendants
27   Wheeler, Benevento, Jackson, and Schiermeyer Were Not Acting Within the Scope of
28   Their Employment” (ECF 13).
                                                 1
     Case 2:21-cv-00733-JAK-E Document 14 Filed 05/18/21 Page 2 of 10 Page ID #:149




1                    MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Plaintiff brought the instant defamation action against four former employees of
4    the Environmental Protection Agency (“EPA”) claiming that they defamed him by
5    releasing an EPA press statement regarding the reason for Plaintiff’s termination from
6    the EPA. Pursuant to 28 U.S.C. § 2679(d)(1) the Attorney General, through his delegee,
7    certified that these EPA employees were acting within the scope of their employment
8    with the United States at all times material to the incidents alleged in the Complaint.
9    Plaintiff now seeks to challenge the United States’ statutorily authorized certification, as
10   he acknowledges that substitution of the United States as defendant is fatal to his claim.
11         It is Plaintiff’s burden to prove that the Attorney General’s certification decision
12   was erroneous.1 But Plaintiff cannot meet this burden where, as here, the Complaint
13   allegations, judicially noticeable facts, and evidence submitted by Plaintiff all confirm
14   that the United States’ certification and substitution were demonstrably proper. Neither
15   discovery nor an evidentiary hearing are warranted as the material facts are widely
16   known and not capable of reasonable dispute.
17         Plaintiff’s certification challenge is based on a fundamental misunderstanding of
18   respondeat superior law: Simply alleging wrongful conduct is not sufficient to establish
19   that an employee’s conduct was outside the scope of employment. Indeed, scope of
20   employment is decided by examining whether the risk was one that may fairly be
21   regarded as typical of, or broadly incidental to, the enterprise undertaken by the
22   employer. Here, there is no real dispute that the named individuals were employed by
23   the EPA and communicated with the press (and/or assisted in crafting press statements)
24   about the termination of a high-level EPA employee. Therefore, whether wrongful or
25   not, their conduct was “broadly incidental” to their duties. Thus, the United States’
26
27         1
             Plaintiff’s assertion that his Complaint allegations must be assumed true for
28   purposes of his certification challenge (ECF 13 at 3) is contrary to law. See Osborn v.
     Haley, 549 U.S. 225, 231 (2007); Billings v. U.S., 57 F.3d 797, 800 (9th Cir. 1995).
                                                  2
     Case 2:21-cv-00733-JAK-E Document 14 Filed 05/18/21 Page 3 of 10 Page ID #:150




1    certification and substitution were proper, and Plaintiff’s challenge should be rejected.
2    II.   FACTUAL BACKGROUND
3          Plaintiff filed suit on January 27, 2021, as a tort action against four named
4    individual defendants, including then Acting EPA Administrator Andrew R. Wheeler,
5    EPA Chief of Staff Ryan Jackson, EPA Associate Deputy Administrator Douglas
6    Benevento, and Associate Administrator for the EPA’s Office of Public Affairs Corry
7    Schiermeyer. See ECF 1.2 On April 21, 2021, the United States filed a Notice of
8    Substitution, based upon the April 20, 2021 certification that the named defendants were
9    acting within the scope of their employment with the EPA.3 On April 22-23, 2021,
10   Plaintiff filed briefing challenging the United States’ certification. ECF 8, 9. On April
11   28, 2021, the Court issued a Minute Order providing Plaintiff with a further opportunity
12   to brief this issue and submit evidence in support of his position. On May 11, 2021,
13   Plaintiff submitted briefing and evidence. ECF 13.
14
           2
15            As acknowledged by the Complaint, Wheeler was the acting EPA administrator
     and Plaintiff’s supervisor, (see ECF 1 at ¶ 12) and Benevento and Jackson contacted
16   Plaintiff to terminate his employment with EPA (ECF 1 at ¶ 18). The fact of the named
     defendants’ EPA employment, and their position titles, are not capable of reasonable
17   dispute, and can be found throughout the news reporting referenced by Plaintiff’s
     Complaint. See. e.g., https://news.bloomberglaw.com/environment-and-energy/epa-says-
18   ex-region-9-chief-was-incompetent-abused-travel;
     https://apnews.com/article/1683e19392b950d3c91ee589924968c8;
19   https://abcnews.go.com/Politics/wireStory/accusations-follow-epas-ouster-california-
     regional-boss-68833300.)
20
            Additionally, publicly accessible archived records of EPA’s website confirm both
21   the employment of the named individuals and their position titles. See, e.g.,
     https://archive.epa.gov/epa/senior-leaders-calendars/calendar-administrator-andrew-
22   wheeler.html; https://www.epa.gov/history/chronology-epa-administrators;
     https://archive.epa.gov/epa/senior-leaders-calendars/calendar-doug-benevento-associate-
23   deputy-administrator.html; https://www.epa.gov/sites/production/files/2019-
     05/documents/jackson_calendar_start-jun13.2018.pdf;
24   https://archive.epa.gov/epa/newsreleases/administrator-wheeler-announces-new-staff-
     additions-and-updated-assignments.html. (Last accessed on May 18, 2021.)
25
            As the fact of the named individuals’ EPA employment as of February 6-7, 2020
26   is not disputed by Plaintiff and is readily determined from Plaintiff’s briefing and
     documents referenced in the Complaint, Defendant United States respectfully requests
27   that the Court take judicial notice of these facts.
           3
28          The United States also filed a proposed order to correct the caption, which is
     pending before the Court. ECF 8-1.
                                                3
     Case 2:21-cv-00733-JAK-E Document 14 Filed 05/18/21 Page 4 of 10 Page ID #:151




1    III.   LEGAL STANDARD FOR CERTIFICATION AND SUBSTITUTION OF
2           THE UNITED STATES AS DEFENDANT FOR STATE LAW TORT
3           CLAIMS ASSERTED AGAINST FEDERAL EMPLOYEES
4           In a civil action against a federal employee, the United States Attorney General
5    may certify that the employee was acting in the scope of his employment at the time of
6    the incident on which the claim is based. 28 U.S.C. § 2679(d)(1). Once certification is
7    made, the Federal Employees Liability Reform and Tort Compensation Act
8    (“FELRTCA”), more commonly known as the “Westfall Act,” requires the substitution
9    of the United States as the defendant. 28 U.S.C. § 2679(d)(1) (“Upon certification by the
10   Attorney General . . . , any civil action [arising out of a government employee’s official
11   duties] shall be deemed an action against the United States . . . and the United States
12   shall be substituted as the party defendant.”); see also Green v. Hall, 8 F.3d 695, 698
13   (9th Cir. 1993). “Under the terms of FELRTCA, the substitution of the United States
14   leaves the plaintiff with a single avenue of recovery, the Federal Tort Claims Act
15   (‘FTCA’), 28 U.S.C. §§ 1346, 2671 et seq.” Green, 8 F.3d at 698.
16          A plaintiff may attempt to challenge the Attorney General’s certification decision.
17   But there is a presumption in favor of upholding the Attorney General’s certification.
18   Green, 8 F.3d at 698. A party seeking to challenge the Attorney General’s decision to
19   certify that an employee was acting within the scope of his employment bears the
20   burden of adducing evidence that disproves the accuracy of the Attorney General’s
21   decision. Id.
22          When a plaintiff challenges the Attorney General’s scope of employment
23   certification, “[t]he United States . . . must remain the federal defendant in the action
24   unless and until the District Court determines that the employee, in fact, and not simply
25   as alleged by the plaintiff, engaged in conduct beyond the scope of his employment.”
26   Osborn v. Haley, 549 U.S. 225, 231 (2007); see also Billings v. United States, 57 F.3d
27   797, 800 (9th Cir. 1995) (“Certification by the Attorney General is prima facie evidence
28   that a federal employee was acting in the scope of her employment at the time of the
                                                  4
     Case 2:21-cv-00733-JAK-E Document 14 Filed 05/18/21 Page 5 of 10 Page ID #:152




1    incident and is conclusive unless challenged.”). In determining whether a United States
2    employee acted within the scope of his office or employment, the court looks to the
3    respondeat superior law of the state in which the alleged tort occurred. Id.
4    IV.   ARGUMENT
5          A.     Plaintiff Has Not—and Cannot—Establish that the Named Individuals
6                 Acted Outside the Scope of their Employment with the EPA.
7          It is Plaintiff’s burden to prove that the certification and substitution of the United
8    States should be overturned. Here, he has not done so. Nor could he do so, because the
9    Complaint allegations, judicially noticeable facts, and Plaintiff’s evidence demonstrate
10   that the certification was appropriate.
11                1.     Plaintiff’s Complaint and Briefing Confirm that the Named
12                       Individuals Acted Within the Scope of Employment.
13         The question of whether an individual was acting within the course and scope of
14   his employment is a matter of state law. See Pelletier v. Fed. Home Loan Bank of San
15   Francisco, 968 F.2d 865, 876 (9th Cir. 1992). Plaintiff primarily cites to California law
16   regarding the scope of employment.4 In California, an employee acts within the scope of
17   employment when: (1) the challenged act was required by or broadly incidental to the
18   employee’s duties; or (2) the employer reasonably could have foreseen the employee’s
19   conduct. Sunderland v. Lockheed Martin Aeronautical Sys. Supp. Co., 130 Cal. App. 4th
20   1 (2005); Rodgers v. Kemper Constr. Co., 50 Cal. App. 3d 608, 618-19 (1975). Where
21
           4
22            Here, the named Defendants were located variously in Washington D.C. or
     Texas, and the alleged harm was purportedly suffered by Plaintiff in California where he
23   is a resident. In any event, there is no conflict between the laws of these jurisdictions,
     because the named employees were acting within the scope of their employment under
24   the laws of all three jurisdictions See, e.g., Council on Am. Islamic Rels., Inc. v.
     Ballenger, 444 F.3d 659 (D.D.C. 2006) (employee is working within scope of
25   employment if: (1) It is of the kind he is employed to perform; (2) It occurs substantially
     within authorized time and space limits; (3) It is actuated, at least in part, by a purpose to
26   serve the master, and; (4) If force is intentionally used by the servant against another, use
     of force is not unexpectable by the master); Weinberg v. Johnson, 518 A.2d 985 (D.C.
27   Ct. App. 1986) (Conduct only needs to be motivated in part to serve the master.);
     Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 757 (Tex. 2007) (Employee’s
28   acts must be of “the same general nature as the conduct authorized or incidental to the
     conduct authorized” to be within the scope.)
                                                     5
     Case 2:21-cv-00733-JAK-E Document 14 Filed 05/18/21 Page 6 of 10 Page ID #:153




1    the employee is combining his own business with that of his employer, “no nice inquiry
2    will be made as to which business he was actually engaged in at the time of injury,
3    unless it clearly appears that neither directly nor indirectly could he have been serving
4    his employer.” John R. v. Oakland Unified Sch. Dist., 48 Cal.3d 438, 447 (1989); see
5    also Farmers Ins. Grp. v. County of Santa Clara, 11 Cal. 4th 992, 1004 (1995) (test for
6    respondeat superior is whether, “in the context of the particular enterprise[,] an
7    employee’s conduct is not so unusual or startling that it would seem unfair to include the
8    loss resulting from it among other costs of the employer’s business”).
9          Under this rule, even tortious conduct that is willful, malicious, or violates an
10   employer’s express orders may still be within the scope of employment. Farmers, supra,
11   at 1004; see also Mary M. v. City of Los Angeles, 54 Cal.3d 202 (1991). For example, an
12   assault or battery committed by an employee is within the scope of employment even if
13   it violates the employer's direct orders if it results from “a dispute arising out of the
14   employment.” Carr v. Wm. C. Crowell Co., 28 Cal.2d 652 (1946) (employee of general
15   contractor who threw hammer at employee of subcontractor during work-related dispute
16   acted within scope of employment); Rodgers, supra, at 618-19 (employee alleged to
17   have committed assault after work hours and out of personal malice unrelated to work
18   nonetheless acted within scope of employment). Only where an employee “substantially
19   departs from his duties for purely personal reasons” will vicarious liability fail to attach.
20   See John R. v. Oakland Unified Sch. Dist., 48 Cal.3d 438 (1989); see also Wilson v.
21   Drake, 87 F.3d 1073, 1076–78 (9th Cir. 1996) (alleged false imprisonment and battery
22   arising out of workplace dispute was within the scope of employment); Trap v. United
23   States, 2016 WL 6609212, at *4 (C.D. Cal. Mar. 7, 2016) (even where individual
24   defendant acted with personal animosity towards plaintiff, doing so while attending to
25   duties as a government employee means defendant acted within the course and scope of
26   employment.)
27         Multiple courts have applied this test in the context of defamation claims and
28   concluded that allegedly defamatory statements can be made within the scope of
                                                    6
     Case 2:21-cv-00733-JAK-E Document 14 Filed 05/18/21 Page 7 of 10 Page ID #:154




1    employment. See, e.g., CAIR v. Ballenger, 444 F.3d 659, 664–65 (D.C. Cir. 2006)
2    (Congressman was acting within the scope of his “authorized duties” in making
3    allegedly defamatory statement when speaking to the press about reasons for separation
4    from his wife); Cloonan v. Holder, 602 F. Supp. 2d 25, 34 (D.D.C. 2009) (“Cloonan’s
5    allegations…are not facts that rebut the certification but rather are conclusory assertions
6    that Barnes’ conduct must have been outside the scope of his employment because he
7    both violated the Privacy Act and defamed her.”); Operation Rescue Nat'l v. United
8    States, 975 F. Supp. 92, 108–09 (D.Mass.1997) (Senator's allegedly defamatory
9    “response to questions posed by the media” immediately following a fundraiser falls
10   within the scope of his employment.), aff'd, 147 F.3d 68, 71 (1st Cir.1998).
11         Here, Plaintiff’s allegations and evidence leave no room for doubt that the named
12   individuals were EPA employees acting in a manner typical of or broadly incidental to
13   their employment. The Complaint alleges that Wheeler was the acting EPA administrator
14   and Plaintiff’s supervisor, (ECF 1 at ¶ 12), and Benevento and Jackson were the people
15   who contacted Plaintiff to terminate his employment with EPA (ECF 1 at ¶ 18). Plaintiff
16   further alleges that named individuals “either prepared, approved of, or made false and
17   injuries statements about Plaintiff Stoker that were publicly transmitted to several
18   national news agencies” ECF 1 at ¶ 19. Plaintiff’s briefing confirms that the statement
19   was an EPA “press release” explaining the reasons for his termination, not independent
20   statements made by the named individuals. See ECF 13 at 2. Such press releases arise
21   out of, and are incidental to, the named individuals’ employment with EPA.
22         Plaintiff concedes as much in pointing to the press statement issued by Wheeler on
23   February 5, 2020 as an example of an action within the scope of his employment. ECF
24   13 at 4. The challenged press release is not categorically different. Press statements
25   about an employee termination, even if wrongful, present a risk that is “fairly regarded
26   as typical of or broadly incidental to the enterprise undertaken by the employer.’”
27   Rodgers, supra, at 618-19.
28
                                                  7
     Case 2:21-cv-00733-JAK-E Document 14 Filed 05/18/21 Page 8 of 10 Page ID #:155




1                 2.     Allegedly “Wrongful” or “Harmful” Conduct Does Not Impact
2                        the Course and Scope Determination.
3          Plaintiff’s briefing relies upon the incorrect premise that individuals who make
4    allegedly intentional and harmful statements must be acting outside the scope of their
5    employment. See ECF 9 at p. 3; ECF 13 at 3. But under California’s respondeat superior
6    law, discussed supra, whether the named defendants supposedly broke various laws or
7    rules does not determine their scope of employment. See, e.g., Pelletier, supra, 968 F.2d
8    at 876-77 (9th Cir. 1992). Here, there is no evidence that the named individuals conduct
9    was “unusual or startling” or atypical of their employment. See Farmers, supra, at 1004.
10   Rather, it was entirely foreseeable that EPA would respond to press inquiries about the
11   termination of a high-level employee. Plaintiff cites no authorities suggesting otherwise.
12         Indeed, the case law relied upon by Plaintiff for the proposition that outrageous
13   conduct is relevant to the scope determination (see ECF 13 at 5-7,) are inapposite as they
14   involve extremely aberrant conduct, such as sexual misconduct. Courts consistently find
15   such conduct to be a substantial deviation from employment duties such that vicarious
16   liability will not attach. See, e.g., Farmers, supra, at 1006 (collecting cases); Jordan v
17   Medley, 711 F.2d 211, 215 (D.C. Cir. 1983). This case, involving the drafting and
18   dissemination of a press release about the termination of an employee, does not fit into
19   that mold.
20                3.     Plaintiff’s Job Performance and Status as a Former EPA
21                       Employee are Irrelevant to the Course and Scope Determination.
22         It is of no moment that Plaintiff claims to have had a satisfactory job performance
23   or was a former EPA employee at the time the press statement was issued. Indeed,
24   Plaintiff cites no authority suggesting that only statements about underperforming
25   current employees come within the scope of employment, nor would such a rule make
26   any sense. What is key is that the named individuals were communicating with the press
27   about the termination of an employee, whether or not it involved exemplary,
28   unremarkable, current, or former employees. Here, that standard is met.
                                                   8
     Case 2:21-cv-00733-JAK-E Document 14 Filed 05/18/21 Page 9 of 10 Page ID #:156




1                 4.     Carroll v. Trump is Distinguishable.
2          Plaintiff’s reliance on Carroll v. Trump, 2020 WL 6277814, at *28 (S.D.N.Y. Oct.
3    27, 2020), is misplaced. There, the Court found that then President Trump was not
4    within the scope of his employment with the United States in making defamatory
5    statements regarding an alleged sexual assault of Plaintiff in the 1990s. The Court’s
6    reasoning was twofold: First, the President, unlike other public officials, is not an
7    “employee of the Government” within the meaning of relevant statutes. Second, even if
8    he were deemed an employee, the challenged statements had “no relationship to the
9    official business of the United States.” Id. By contrast, here, the challenged statements
10   pertain to the rationale for terminating a high-level EPA appointee. This unquestionably
11   relates to the business of the EPA.
12         B.     Plaintiff is not Entitled to Discovery, an Evidentiary Hearing, or a Jury
13                on the Attorney General’s Certification Decision.
14         Plaintiff asserts that he should be afforded discovery, an evidentiary hearing, and
15   ultimately, a jury trial on the course and scope issue. See ECF 9 at p. 4; ECF 10 at pp. 2-
16   3; ECF 13 at 9. No such steps are necessary or appropriate here.
17         Neither discovery nor an evidentiary hearing are required to determine whether an
18   employee was acting within the scope of employment when the Complaint allegations
19   and evidence establish as a matter of law that the certification was proper. See Pelletier,
20   supra, at 874 (district court is authorized, but not required, to conduct an evidentiary
21   hearing to resolve disputed factual questions challenging a scope of employment
22   certification); Salah v. Bush, 848 F.3d 880, 892 (9th Cir. 2017) (affirming substitution as
23   a matter of law without evidentiary hearing where facts alleged in complaint show that
24   the employee acted in the scope of employment.); McLachlan v. Bell, 261 F.3d 908, 910-
25   913 (9th Cir. 2001) (evidentiary hearing properly denied when evidence alleged in the
26   complaint supported certification); Rosenbaum v. Burgess, 2007 WL 623795 *8 (D.
27   Alaska 2007) (an evidentiary hearing is not necessary where there are no material issues
28   of fact regarding the scope of employment); Gutierrez de Martinez v. D.E.A., 111 F.3d
                                                  9
     Case 2:21-cv-00733-JAK-E Document 14 Filed 05/18/21 Page 10 of 10 Page ID #:157




1     1148, 1149 (4th Cir. 1997) (with no issue in dispute as to a material fact bearing on the
2     scope question, the court need not conduct an evidentiary hearing).
3           Here, as indicated below, Plaintiff’s Complaint is sufficient to show that the
4     named defendants were acting within the scope of their employment. See ECF 1 at ¶¶
5     12-21. Plaintiff’s briefing and evidence contain nothing suggesting otherwise. Indeed,
6     the evidence submitted confirms the fact of these individuals’ EPA employment, and
7     actions taken that were typical of, or broadly incidental to, that employment.
8           Moreover, Plaintiff is not entitled to a jury trial on the threshold question of
9     whether the United States was properly substituted in as a defendant in an FTCA case.
10    Such an assertion ignores the clear statutory language and case law concerning
11    challenges to certifications, and would allow an end-run around the subject matter
12    jurisdiction limitations implicated by this case. Plaintiff has not and cannot cite any
13    applicable authority in support of this jury trial demand.
14    V.    CONCLUSION
15          For these reasons, the United States respectfully requests that Plaintiff’s challenge
16    be rejected, and that the Court not overturn the Attorney General’s certification.
17
18     Dated: May 18, 2021                       Respectfully submitted,
19                                               TRACY L. WILKISON
                                                 Acting United States Attorney
20                                               DAVID M. HARRIS
                                                 Assistant United States Attorney
21                                               Chief, Civil Division
                                                 JOANNE S. OSINOFF
22                                               Assistant United States Attorney
                                                 Chief, General Civil Section
23
24                                                  /s/ Jill S. Casselman
                                                 JILL S. CASSELMAN
25                                               Assistant United States Attorney
26                                               Attorneys for Defendant
                                                 United States of America
27
28
                                                   10
